NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WIRA REAGAN KOJONGIAN,                          No.    19-72334

                Petitioner,                     Agency No. A078-020-340

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Wira Reagan Kojongian, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Kojongian’s motion to

reopen as untimely and number barred, where it was filed more than eleven years

after the order of removal became final and was beyond the numerical limitations,

see 8 C.F.R. § 1003.2(c)(2), and where Kojongian did not establish changed

country conditions in Indonesia that are material to his claim for relief, see 8

C.F.R. § 1003.2(c)(3)(ii) (requiring material evidence of changed circumstances to

qualify for exception to the time and numerical limitations for motions to reopen);

Najmabadi, 597 F.3d at 987-90 (evidence must be “qualitatively different” to

warrant reopening).

      We deny Kojongian’s motion to take judicial notice (Docket Entry No. 10).

See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en banc) (the court’s

review is limited to the administrative record).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED.




                                           2                                       19-72334